Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered February 4, 1986, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to the police on October 2, 1984.
Ordered that the judgment is affirmed.
*776The defendant’s statement made on October 2, 1984, was properly ruled admissible (see, People v Ponder, 54 NY2d 160; People v Prochilo, 41 NY2d 759, 761). The defendant waived his right to appellate review of the issue of suppression of his statement of October 11, 1984, by withdrawing any challenge to the admissibility of that statement prior to the hearing court’s order and decision (see, People v Corti, 88 AD2d 345). The defendant’s remaining contention is unpreserved for appellate review (see, People v Martin, 50 NY2d 1029, 1031). Mangano, J. P., Bracken, Lawrence and Kooper, JJ., concur.